Citation Nr: 1530290	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  14-15 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for major depressive disorder (MDD) and generalized anxiety disorder (GAD), and if so, whether service connection is warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder other than MDD and GAD, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and F.C.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 2002 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran and her father, F.C., testified at a hearing before the undersigned in June 2015.  A transcript of the hearing is of record.  

The RO previously denied service connection for MDD and GAD in rating decisions issued in October 2008, April 2009 and April 2010, finding that the evidence of record failed to demonstrate that those conditions occurred in or were caused by military service.  Although the Veteran submitted a timely Notice of Disagreement with the April 2010 rating decision, she did not submit a substantive appeal after the issuance of a Statement of the Case in April 2011, nor did she pursue her appeal.  As such, the April 2010 rating decision became final.  See 38 C.F.R. §§ 3.156; 19.32; 20.202.

The Veteran was diagnosed with PTSD in August 2013.  In September 2013, she submitted a claim of service connection for PTSD.  She did not previously have a diagnosis of PTSD; therefore her claim of service connection cannot be the same claim because it was not previously considered.  See Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996); see also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Moreover, the Board finds that a claim to reopen the previously denied claims of service connection for MDD and GAD has been raised by the record.   During a December 2013 VA examination, the Veteran was found to have diagnoses of MDD and GAD.  Additionally, she and her father testified at the June 2015 hearing that her psychiatric symptoms had their onset during service and have been recurrent since that time.  As such, the issues on appeal have been recharacterized as set forth above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The April 2010 rating decision denying service connection for MDD and GAD became final, and new and material evidence was received to reopen these previously denied claims.

2.  The Veteran's PTSD, MDD and GAD had their onset in service.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the previously denied claims of service connection for MDD and GAD are reopened.  38 C.F.R. § 3.156(b) (2014).

2.  The criteria for service connection for an acquired psychiatric disability, diagnosed as PTSD, MDD and GAD, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds that June 2015 testimony of the Veteran and her father is new and material evidence sufficient to allow for the reopening of her previously denied claim of service connection for MDD and GAD.  As noted above, the Veteran previously sought service connection for these disorders, which was denied in an April 2010 rating decision that became final.  The testimony of the Veteran and her father regarding the onset of her psychiatric symptoms is new in that it was not previously of record, and material because it  addresses an unestablished element, i.e., that her psychiatric conditions had their onset in or were otherwise related to service.  See 38 C.F.R. § 3.156(b).

The Board also finds that service connection for an acquired psychiatric disorder, diagnosed as PTSD, MDD and GAD, is warranted.  During the appeal period, the Veteran was diagnosed with MDD and GAD by the December 2013 VA examiner.  Her treating VA psychologist also diagnosed her with PTSD as a result of her being attacked by a swarm of bees during service.  See August 2013 to December 2013 VA Medical Records.  Her service treatment records confirm that she received multiple bee stings in service, requiring medical attention.  Finally, the competent and credible testimony of the Veteran and her father establish that her psychological symptoms had their onset during service, and have been recurrent since that time.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, all three elements necessary to establish service connection have been met.  See 38 C.F.R. §§  3.303, 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board notes that the December 2013 VA examiner opined that the Veteran did not have a diagnosis of PTSD; however, because the evidence is in equipoise on this issue, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).  Moreover, even though the December 2013 VA examiner opined that the Veteran's MDD and GAD did not have their onset during service, the Board finds this opinion inadequate because no supporting rationale is provided for the conclusion.




ORDER

New and material evidence having been received, the previously denied claims of service connection for MDD and GAD are reopened.

Service connection for an acquired psychiatric disorder, diagnosed as PTSD, MDD and GAD, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


